SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2)* Herbalife Ltd. (Name of Issuer) Common Shares, par value $0.001 per Share (Title of Class of Securities) G4412G101 (CUSIP Number) Keith Schaitkin, Esq. Icahn Capital LP 767 Fifth Avenue, 47th Floor New York, New York 10153 (212) 702-4300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 28, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Section 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box/ /. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON High River Limited Partnership 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.72% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Hopper Investments LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.72% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Barberry Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.72% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Partners Master Fund LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.28% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Partners Master Fund II LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.71% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Partners Master Fund III LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.75% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Offshore LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.74% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Partners LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.13% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Onshore LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.13% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Capital LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.88% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON IPH GP LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.88% 14TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Enterprises Holdings L.P. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.88% 14TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Icahn Enterprises G.P. Inc. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.88% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No.G4412G101 1.NAME OF REPORTING PERSON Beckton Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.88% 14TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No.G4412G101 1NAME OF REPORTING PERSON Carl C. Icahn 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) // (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) // 6CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES // 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.60% 14TYPE OF REPORTING PERSON IN SCHEDULE 13D Item 1. Security and Issuer This statement constitutes Amendment No. 2 to the Schedule 13D relating to the Common Shares, par value $0.001 per share (the “Shares”), issued by Herbalife Ltd. (the “Issuer”), and hereby amends the Schedule 13D filed with the Securities and Exchange Commission (the “SEC”) on February 14, 2013, as amended by Amendment Number 1 thereto, filed with the SEC on February 28, 2013, to furnish the additional information set forth herein.All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Schedule 13D. Item 3. Source and Amount of Funds or Other Consideration Item 3 of the Schedule 13D is hereby amended by replacing it in its entirety with the following: As of March 1, 2013, the Reporting Persons have exercised all the call options beneficially held by them, and thereby acquired 11,542,344 Shares, in the aggregate, as further described in Items 5 and 6. This filing is being made to reflect the exercise of these options. The Reporting Persons may be deemed to be the beneficial owner of, in the aggregate,14,015,151Shares. The aggregate purchase price of the Shares purchased by the Reporting Persons collectively was approximately $506.0 million (including commissions and premiums for options to purchase Shares). The source of funding for these Shares and call options was the general working capital of the respective purchasers. The Shares are held by the Reporting Persons in margin accounts together with other securities. Such margin accounts may from time to time have debit balances. Part of the purchase price of the Shares was obtained through margin borrowing. Item 5.Interest in Securities of the Issuer Items 5 (a) and (b) of the Schedule 13D are hereby amended by replacing them in their entirety with the following: (a) The Reporting Persons may be deemed to beneficially own, in the aggregate, 14,015,151Shares, representing approximately 13.60% of the Issuer's outstanding Shares (based upon the 103,087,586Shares stated to be outstanding as of February 13, 2013 by the Issuer in the Issuer’s Form 10-K for the fiscal year ended December 31, 2012). (b) For purposes of this Schedule 13D: High River has sole voting power and sole dispositive power with regard to 2,803,029Shares. Each of Hopper, Barberry and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Master has sole voting power and sole dispositive power with regard to4,410,789Shares. Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Master II has sole voting power and sole dispositive power with regard to1,764,000Shares. Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Master III has sole voting power and sole dispositive power with regard to776,574Shares. Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Icahn Partners has sole voting power and sole dispositive power with regard to4,260,759Shares. Each of Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn has shared voting power and shared dispositive power with regard to such Shares. Each of Hopper, Barberry and Mr. Icahn, by virtue of their relationships to High River (as disclosed in Item 2), may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended, the “Act”) the Shares which High River directly beneficially owns. Each of Hopper, Barberry and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes.Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn, by virtue of their relationships to each of Icahn Master, Icahn Master II and Icahn Master III (as disclosed in Item 2), may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Act) the Shares which each of Icahn Master, Icahn Master II and Icahn Master III directly beneficially owns. Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes. Each of Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn, by virtue of their relationships to Icahn Partners (as disclosed in Item 2), may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Act) the Shares which Icahn Partners directly beneficially owns. Each of Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes. Item 5 (c) of the Schedule 13D is hereby amended by the addition of the following: (c) As of March 1, 2013, the Reporting Persons have exercised all the call options beneficially held by them, and thereby acquired 11,542,344 Shares, in the aggregate, as further described in Item 6. The following table sets forth all transactions with respect to Shares effected since February 14, 2013, the date of the initial Schedule 13D filed by the Reporting Persons, inclusive of any transactions effected through 5:00 p.m., New York City time, on March 1, 2013.Except as otherwise noted below, all such transactions were purchases of Shares effected in the open market, and the table includes commissions paid in per share prices. Name of Reporting Person Date of Transaction Amount of Securities Price Per Share High River LP 02/28/2013 646,121.00 (1) 13.29 (2) High River LP 03/01/2013 1,662,347.00 (3) Icahn Partners LP 02/28/2013 982,139.00 (1) 13.29 (2) Icahn Partners LP 03/01/2013 2,527,247.00 (3) Icahn Partners Master Fund LP 02/28/2013 1,016,722.00 (1) 13.29 (2) Icahn Partners Master Fund LP 03/01/2013 2,615,555.00 (3) Icahn Partners Master Fund II L.P. 02/28/2013 406,618.00 (1) 13.29 (2) Icahn Partners Master Fund II L.P. 03/01/2013 1,046,094.00 (3) Icahn Partners Master Fund III L.P. 02/28/2013 179,006.00 (1) 13.29 (2) Icahn Partners Master Fund III L.P. 03/01/2013 460,495.00 (3) (1) Represents shares underlying American-style call options purchased by the applicable Reporting Person in the over the counter market.These call options were to expire on May 10, 2013.On February 28, 2013, the Reporting Persons exercised all such call options for an aggregate of 3,230,606 Shares at an exercise price of $23.50 per Share, which represents all of the $23.50 call options held by the Reporting Persons as of the date of this filing, including the call options to which this footnote is referenced. (2) This amount represents the cost of an applicable American-style call option to purchase one Share. The per share exercise price of these call options is $23.50, subject to adjustment to account for any dividends or other distributions declared by the Issuer prior to exercise of the options. (3) Represents shares underlying American-style call options purchased by the applicable Reporting Person in the over the counter market.These call options were to expire on January 28, 2015.On March 1, 2013, the Reporting Persons exercised all such call options for an aggregate of 8,311,738 Shares at an exercise price of $26.00 per Share, which represents all of the $26.00 call options held by the Reporting Persons as of the date of this filing, including the call options to which this footnote is referenced. (4) This amount represents the cost of an applicable American-style call option to purchase one Share. The per share exercise price of these call options is $26.00, subject to adjustment to account for any dividends or other distributions declared by the Issuer prior to exercise of the options. Item 6.Contracts, Arrangements, Understandings or Relationship with Respect to Securities of the Issuer As of March 1, 2013, the Reporting Persons have exercised all the call options beneficially held by them, and thereby acquired 11,542,344 Shares, in the aggregate, as further described in Item 5. Call Options The Reporting Persons purchased, in the over the counter market, American-style call options referencing an aggregate of 8,311,738 Shares, which would have expired on January 28, 2015.The Reporting Persons also purchased, in the over the counter market, American-style call options referencing an aggregate of 3,230,606 Shares, which would have expired on May 10, 2013. The agreements provided for physical settlement (unless the Reporting Person opts for a cash settlement).These agreements did not give the Reporting Persons direct or indirect voting, investment or dispositive control over the Shares to which these agreements relate.These agreements are further described in Item 5(c). As of March 1, 2013, the Reporting Persons have exercised all call options described in this Item 6, and thereby acquired 11,542,344 Shares, in the aggregate. Put Options The Reporting Persons have sold, in the over the counter market, European-style put options referencing an aggregate of 8,311,738 Shares, which would have expired on the earlier of January 28, 2015 or the date on which the corresponding American-style call option described above in this Item 6 is exercised.The Reporting Persons have also sold, in the over the counter market, European-style put options referencing an aggregate of 3,230,606 Shares, which would have expired on the earlier of May 10, 2013 or the date on which the corresponding American-style call option described above in this Item 6 is exercised. The agreements provided that they settle in cash. These agreements did not give the Reporting Persons direct or indirect voting, investment or dispositive control over the Shares to which these agreements relate.Upon the exercise of the call options described in Item 6 above, all of such put options terminated. Except as otherwise described herein, there are no contracts, arrangements, understandings or relationships (legal or otherwise) among the persons named in Item 2 and between such persons and any person with respect to any securities of the Issuer, including but not limited to transfer or voting of any of the securities, finder's fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. SIGNATURE After reasonable inquiry and to the best of each of the undersigned knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: March 1, 2013 ICAHN PARTNERS MASTER FUND LP ICAHN PARTNERS MASTER FUND II LP ICAHN PARTNERS MASTER FUND III LP ICAHN OFFSHORE LP ICAHN PARTNERS LP ICAHN ONSHORE LP BECKTON CORP. HOPPER INVESTMENTS LLC BARBERRY CORP. HIGH RIVER LIMITED PARTNERSHIP By: Hopper Investments LLC, general partner By:Barberry Corp. By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN CAPITAL LP By: IPH GP LLC, its general partner By: Icahn Enterprises Holdings L.P., its sole member By: Icahn Enterprises G.P. Inc., its general partner IPH GP LLC By: Icahn Enterprises Holdings L.P., its sole member By: Icahn Enterprises G.P. Inc., its general partner ICAHN ENTERPRISES HOLDINGS L.P. By: Icahn Enterprises G.P. Inc., its general partner ICAHN ENTERPRISES G.P. INC. By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer /s/ Carl C. Icahn CARL C. ICAHN [Signature Page of Schedule 13D, Amendment No. 2 – Herbalife Ltd.]
